DISMISS and Opinion Filed August 29, 2022




                                     S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  No. 05-22-00614-CV

             SPRING CREEK PLA INVESTORS, LLC, Appellant
                                V.
                     VICTORIA ROMOLO, Appellee

                On Appeal from the County Court at Law No. 5
                            Collin County, Texas
                    Trial Court Cause No. 005-04135-2021

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal because the

parties have settled their differences. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

220614F.P05
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

SPRING CREEK PLA                          On Appeal from the County Court at
INVESTORS, LLC, Appellant                 Law No. 5, Collin County, Texas
                                          Trial Court Cause No. 005-04135-
No. 05-22-00614-CV        V.              2021.
                                          Opinion delivered by Chief Justice
VICTORIA ROMOLO, Appellee                 Burns. Justices Molberg and
                                          Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    Subject to any agreement between the parties, it is ORDERED that appellee
VICTORIA ROMOLO recover her costs of this appeal from appellant SPRING
CREEK PLA INVESTORS, LLC.


Judgment entered August 29, 2022




                                    –2–